 

[ ** ] Confidential treatment requested

Exhibit 10.149

GMAC

Residential Funding



November 1, 2001

Mr. Steve Majerus
Vice President, Secondary Marketing
E-Loan, Inc.
5875 Arnold Road
Dublin, California 94568

SS# [ ** ] / CCID# [ ** ]

Dear Steve:

This letter shall serve as the first amendment (the "Commitment Amendment") to
the GMAC-Residential Funding ("GMAC-RFC") Master Commitment dated as of October
23, 2001 by and between GMAC-RFC and E-Loan, Inc. All other terms and conditions
of the GMAC-RFC Master Commitment not amended in the Commitment Amendment shall
remain in full force and effect.

The terms and conditions of this Commitment Amendment are as follows:

PRODUCT, PROGRAM and UNDERWRITING VARIANCES

:



 

HOME SOLUTION PROGRAM

:
(Home Solution)  

E-Loan, Inc. may deliver Home Solution first mortgage loans, which meet the
terms of the attached Exhibit A, which is incorporated into this Commitment.
Program criteria for the Home Solution program are described on the attached
Exhibit A. Except to the extent otherwise expressly provided on the attached
Exhibit A, all loans must comply with the loan eligibility and all other loan
requirements contained in the Client Guide.

 

FANNIE MAE DESKTOP UNDERWRITER AUTOMATED UNDERWRITING

:



(Jumbo A, Expanded Criteria)

GMAC-RFC agrees to purchase loans that have been underwritten by Fannie Mae
Desktop Underwriter with the limitations and requirements set forth in the
attached Exhibit B. GMAC-RFC further agrees that, with respect to loans sold
under the Master Commitment, the credit underwriting requirements described in
Exhibit B supersede any conflicting requirements in Part Four (4) of the Client
Guide.

 

FREDDIE MAC LOAN PROSPECTOR AUTOMATED UNDERWRITING

:



(Jumbo A, Expanded Criteria)

GMAC-RFC agrees to purchase loans that have been underwritten by Freddie Mac
Loan Prospector with the limitations and requirements set forth in the attached
Exhibit C. GMAC-RFC further agrees that, with respect to loans sold under the
Master Commitment, the credit underwriting requirements described in the
attached Exhibit C supersede any conflicting requirements in Part Four (4) of
the Client Guide.

Future Amendments:

GMAC-RFC and E-Loan, Inc. agree to notify each other when issues arise that are
not addressed in this Commitment Amendment. Any amendments to this Commitment
Amendment must be mutually agreed upon in writing.

Termination:

GMAC-RFC may at any time in the exercise of its sole discretion terminate
E-Loan, Inc. right to sell loans to GMAC-RFC under this Commitment Amendment
with 30 days written notice by GMAC-RFC to E-Loan, Inc. GMAC-RFC may from time
to time in the exercise of its sole discretion modify or supplement any of the
program criteria or requirements effective immediately upon notice by GMAC-RFC
to E-Loan, Inc.

Confidentiality:

GMAC-RFC and E-Loan, Inc. each agree that the specific tetras and provisions of
this Commitment is confidential except as required by law or as may be
reasonably necessary to be disclosed in connection with the sale or
seeuritization of loans sold to GMAC-RFC by E-Loan, Inc.

Commitment Offer Expiration Date:

This agreement may be canceled at GMAC-RFC's option if an executed copy is not
received on or before November 7, 2001.

We look forward to our continued relationship with E-Loan, Inc. If the terms of
this commitment amendment letter are agreeable with you, please so indicate by
executing both of the closed copies, return one original to GMAC-RFC on or
before the date indicated above, and retain the other original for your records.

Sincerely,

 

Lori Zaloumis
Sales Director

AGREED AND ACCEPTED BY:
E-LOAN, INC.

SIGNATURE:

NAME:

TITLE:

DATE:



[ ** ]




--------------------------------------------------------------------------------


